



Exhibit 10.1




Restricted Stock Award Agreement
Under the Enstar Group Limited 2016 Equity Incentive Plan


This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
the Grant Date (as defined below), by and between the Grantee (as defined below)
and Enstar Group Limited (the “Company”). Except as otherwise defined herein,
capitalized terms used in this Agreement have the respective meanings set forth
in the Plan (as defined below).
WITNESSETH THAT:


WHEREAS, the Company maintains the Enstar Group Limited 2016 Equity Incentive
Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement; and


WHEREAS, the Grantee has been selected by the committee administering the Plan
(the “Committee”) to receive a Restricted Stock award under the Plan.


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee as
follows:


1.    Terms of Award.


(a)    The “Grantee” is _______________.


(b)    The “Grant Date” is _______________.


(c)    The number of ordinary shares of the Company (“Common Shares”) granted
under this Agreement is _______ (the “Restricted Stock”).


2.    Award. Subject to the terms of this Agreement and the Plan, the Grantee is
hereby granted the Restricted Stock as described in paragraph 1.


3.    Vesting Schedule. Notwithstanding anything in the terms of the Plan to the
contrary, the Grantee shall become vested in the Restricted Stock according to
the following schedule:


INSTALLMENT
VESTING DATE
 
 
 
 
 
 



The Restricted Stock shall not become vested on the Vesting Date: (i) if the
Grantee’s Termination of Service occurs on or before the Vesting Date; or (ii)
if, on or before the Vesting Date, the Grantee has provided notice of his or her
intention to effect a Termination of Service (even if the date of the
Termination of Service occurs after the Vesting Date). Notwithstanding the
foregoing provisions, the Restricted Stock shall vest as follows:


(y)
The Grantee shall become fully vested in the Restricted Stock as of the
Grantee’s Termination of Service if the Grantee’s Termination of Service occurs
by reason of the Grantee’s death or disability.

 
(z)
In accordance with Subsection 13(d) and Section 14 of the Plan, the Grantee
shall become fully vested in the Restricted Stock upon a Change in Control
(unless the surviving or successor corporation assumes this Restricted Stock
award or substitutes a new award of Restricted Stock).



Except as otherwise provided in this paragraph 3, the Grantee will forfeit any
unvested Restricted Stock if the Grantee experiences a Termination of Service.


1

--------------------------------------------------------------------------------







4.    Legend on Stock Certificates. The Company may require that certificates
for shares distributed to the Grantee pursuant to this Agreement bear any legend
that counsel to the Company believes is necessary or desirable to facilitate
compliance with applicable securities laws. The Company shall not be obligated
to transfer any stock to the Grantee free of the restrictive legend described in
this Section 4 or of any other restrictive legend, if such transfer, in the
opinion of counsel for the Company, would violate any applicable law or any
applicable regulation or requirement of any securities exchange or similar
entity.


5.    Transferability. The Grantee shall not transfer or assign, in whole or in
part, Restricted Stock subject to this Agreement in which the Grantee is not
vested, other than (a) by will or by the laws of descent and distribution, or
(b) by designation, in a manner established by the Company, of a beneficiary or
beneficiaries to exercise the rights of the Grantee and to receive any property
distributable with respect to this Agreement upon the death of the Grantee upon
satisfaction of the vesting conditions described in paragraph 3 above.


6.    Withholding. Any tax consequences arising from the grant of this Award
shall be borne solely by the Grantee. The Company and/or its Related
Corporations shall withhold taxes according to the requirements under the
applicable laws, rules and regulations including withholding taxes at source.
The Grantee will not be entitled to receive from the Company any Common Shares
hereunder prior to the full payment of the Grantee’s tax liabilities relating to
this Award. The Committee may, in its discretion, permit the Grantee to elect,
subject to such conditions as the Committee shall impose, (a) to have Common
Shares otherwise issuable under the Plan withheld by the Company or (b) to
deliver to the Company previously acquired Common Shares (through actual tender
or attestation), in either case for the greatest number of whole shares having a
Fair Market Value on the date immediately preceding the date of vesting not in
excess of the amount required to satisfy the withholding tax obligations.


7.    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Restricted Stock under this Agreement if such issuance would violate any
applicable law or any applicable regulation or requirement of any securities
exchange or similar entity.


8.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all parties. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan.


9.    Not an Employment Contract. This Award will not confer on the Grantee any
right with respect to the continuance of employment or other service to the
Company or any Related Corporation, nor will it interfere in any way with any
right the Company or any Related Corporation would otherwise have to terminate
or modify the terms of such Grantee’s employment or other service at any time.
10.    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later the date of actual receipt. Notices shall be
directed, if to the Grantee, at the Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.
11.    Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Grantee and the Company without the consent of any other person.
12.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
13.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Company and the Grantee and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the transfer restrictions set forth in this Agreement and the Plan.


2

--------------------------------------------------------------------------------





14.    Applicable Law. This Agreement shall be construed in accordance with the
laws of Bermuda (without reference to principles of conflict of laws).
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Award Agreement on ___________________, ____.


ENSTAR GROUP LIMITED




By:________________________________
Name:    
Title:    




                            


____________________________________
Grantee


Address:                    






3